Opinión concurrente emitida por el
Juez Asociado Señor Santana Becerra.
En casos de filiación que se han resuelto desde que pasé a formar parte del Tribunal, algunos de ellos sin opinión, he venido apuntando o reservando mi criterio sobre cuáles *715deban ser los pronunciamientos filiales a partir., de la Cons-titución de 1952: A la luz de la prueba- en el récord está plenamente justificada la declaración filial que hoy confirma-mos, aun bajo la exigencia de los requisitos de prueba que tanto la Sala sentenciadora como el Tribunal han tomado en consideración. Pero en lo que a mi .modo, de, pensar res-pecta, llegaría al mismo resultado del caso;. decretando - la filiación aunque no hubiera prueba alguna sobre la posesión del estado de hija natural. Consecuénte en mi posición anterior, apunto también mi criterio en esta ocasión, suscinta-mente, ya que factores de tiempo y de disposición del tra-bajo no permiten por el momento una expresión elaborada de los conceptos que expongo: ‘
La demandante nació el 3.de octubre de 1928,.fruto de las relaciones de la madre con Félix Rafael Saürí. Así con-cluyó la Sala sentenciadora como cuestión de hecho, y como conclusión de derecho expuso: “Establecido el hecho dé lá paternidad de Félix Rafael, los -demás hechos que hemos encontrado probados se le juntan para dejar a su. vez esta-blecido el reconocimiento de la demandante fundado en la nosesión continua del estado de hija natural suya.” La sen-tencia declaró a la demandante “hija natural reconocida” de Félix Rafael Saurí. La demanda se interpuso en 18 de agosto de 1952 y esos pronunciamientos se hacían el HO de marzo de 1959, ambas cosas posteriores al 25 de julio .de 1952. (Énfasis señalado.)
La Carta de Derechos del Estado Libre Asociado de Puerto Rico dispone que la dignidad del .ser humano es inviolable; todos los hombres son iguales ante, la ley y nó podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. (*) Explicada esta disposición constitucional en su contenido y alcance plenos, dice el Informe de la Comisión de la Carta de Derechos de la Convención; Constituyente: -
*716“El propósito de esta sección es fijar claramente como base consustancial de todo lo que sigue el principio de la dignidad del ser humano y, como consecuencia de ésta, la igualdad esen-cial de todas las personas dentro de nuestro sistema constitucio-nal. La igualdad ante la ley queda por encima de accidentes o diferencias, bien tengan su origen en la naturaleza o en la cultura. Todo discrimen o privilegio contrario a esta esencial igualdad repugna al sistema jurídico puertorriqueño. En cuanto fuera menester nuestra organización legal queda robustecida por la presente disposición constitucional, a la vez que obligada a ensanchar sus disposiciones para dar plena realización a lo aquí dispuesto. (Énfasis adicionado.)
Más particularmente en lo que respecta al discrimen por razón de nacimiento, dijo la Comisión en su Informe:
“Se propone eliminar el estigma jurídico en contra de los hijos habidos fuera de matrimonio. Se coloca a todos los hijos respecto de sus padres y respecto del orden jurídico en igualdad de derechos. Las uniones ilícitas pueden y deben estar prohibi-das y esta disposición tendrá como una de sus consecuencias el desalentarlas. Pero el fruto inocente de ellas, debe advenir al mundo libre de descalificaciones o de inferioridades jurídicas. Así lo exige el principio de la responsabilidad individual, con arreglo a la cual nadie es culpable por los actos que él mismo no realiza. Aunque la legislación actual ya cubre en casi su totalidad lo aquí dispuesto, será menester nueva legislación. A los fines de herencias y propiedades las modificaciones resultan-tes de esta sección no deberán ser retroactivas a nacimientos ocurridos antes de su vigencia.” (Énfasis adicionado.)
No podrá establecerse discrimen alguno por motivo de nacimiento, reza la Constitución, fijando [“como base con-sustancial de todo lo que sigue el principio de la dignidad del ser humano”] la igualdad esencial de todas las personas dentro del régimen constitucional. Para mí ello significa y quiere decir que después de dicho mandato los tribunales no harán pronunciamiento alguno catalogando, distinguiendo, adjetivando p cualificando la condición de hijo, una vez adju-dicado el hecho de la paternidad. Entiendo que ese mandato ha de cumplirse en toda acción filial que ya no hubiere que-*717dado resuelta al regir la Constitución, sin importar su comienzo o cuándo hubiere ocurrido el nacimiento, ni lo que dispusieran las leyes en vigor a la fecha de ocurrir éste.
En el plano de la esencial igualdad de la persona que la declaración constitucional persigue, no concibo un estado de derecho que aplique dicha declaración constitucional en lo que al nacimiento respecta, a aquellos que nacieren después de su proclamación, implicando una reserva en cuanto a su vigencia o efectividad que no tiene en su texto ni contempla en su espíritu, y que permitiría continuar en el régimen de la desigualdad y de la indignidad del ser humano por falta de la esencial igualdad, a varias generaciones hasta que las mismas se extingan por el proceso natural de su desapari-ción. En este sentido significativo es lo expresado por la Comisión de la Carta de Derechos. “Se propone eliminar”, dice, el estigma jurídico en contra de los hijos habidos fuera de matrimonio. “Se coloca a todos los hijos”, continúa, res-pecto de sus padres y respecto del orden jurídico, en igual-dad de derechos.
En el espíritu de reivindicación humana a través de la esencial igualdad de la persona en que se adoptó esa parte de nuestra Carta de Derechos, no concibo que pueda quedar en pie para la generación ya procreada un estado de derecho que, aun bajo la avanzada legislación sobre los hijos de 1942 a 1952 según ha sido interpretada, mantiene todavía lo que para mi es el contrasentido jurídico-social del padre que engendró y del hijo engendrado que lo es para un fin y que no lo será para otros, como si la naturaleza así se desdo-blara. No concibo tampoco dentro del espíritu señalado, el que se contemplara dejar a la generación procreada sujeta al eventual peligro de un retroceso en la legislación de avance vigente al momento de proclamarse la Constitución lo cual, bajo el estado de derecho que apunto, sería factible siempre que no se extendiera a los que nacieren después.
*718Me he referido a la esencial igualdad del hijo en la persona, no en su patrimonio. La diferencia en patrimonio, la “herencia y propiedades”, no crea estigma. Dentro del régi-men matrimonial mismo unos hijos han recibido menor patri-monio que otros, sin que por ello no se les haya tenido en la esencial igualdad de sus personas. Y aun en lo que al patrimonio respecta, a partir de la Constitución todos los hijos no importa cuándo o la condición en que hayan nacido o se les haya declarado, hijos, han de advenir a la herencia en plena igualdad de derechos.(**)
Tengo la convicción que por imperativo de la declaración constitucional según me es dable entenderla, el artículo 125 del Código Civil no tiene ya razón de ser. Pronunciada la condición en sí de ser hijo se adviene a la esencial igualdad de la persona por la superior declaración constitucional. Los actos que estatuye el artículo 125, —particularmente los que hubiere de realizar el propio padre o su familia, de donde surja una posesión de estado, — que llevarían al hijo al seno de la familia y a tener un padre ante la ley y la sociedad, o que se lo frustraría de no lograr probarlos, son para mi accidentes, como dijera la Comisión de la Carta de Derechos en su Informe, por encima de los cuales queda la igualdad ante la ley. El artículo 125 me parece ya un anacronismo que cuanto antes debería ir a ocupar el sitio que le corres-ponde en un derecho de familia que ha pasado a ser histórico.
Por las razones que he expresado también confirmaría la sentencia, independientemente de que hubiera habido o no prueba sobre posesión del estado de hija natural; y habién-dose alegado y probado según el récord que al tiempo de la concepción los padres podían casarse, y que el padre falleció, la modificaría de paso declarando que Mercedes Berdecía es hija de Félix Rafael Saurí con derecho a heredarle o repre-sentarle según se disponía para los entonces hijos naturales reconocidos por la ley vigente al tiempo del fallecimiento.

 Constitución, Artículo II sec. 1.


 Véase Ley 17 de 20 de agosto de 1952.